Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	1.	Applicant’s amendment filed February 11, 2021 is acknowledged and has been entered.  Claim 1 has been amended. Claims 2-5 have been cancelled. Claims 16-20 were previously withdrawn.
	2.	Claims 1 and 6-15 are currently under consideration.
	3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
4.	The application has been amended as follows:
In the claims:
In claim 1, section “(iii) a heavy chain variable region (VH) having a VHCDR1 amino acid sequence comprising SEQ ID NO: 39, a VHCDR2 amino acid sequence comprising SEQ ID NO: 40, and a VHCDR3 amino acid sequence comprising SEQ ID NO: 41; and a light chain variable region (VL) having a VLCDR1 amino acid sequence comprising SEQ ID NO: 24, a VLCDR2 amino acid sequence comprising SEQ ID NO: 25, and a VLCDR3 amino acid sequence comprising SEQ ID NO: 26;” was deleted. 
In claim 1, section (iv) was renumbered (iii) and section (v) was renumbered (iv).


6.  	Claims 1 and 6-15 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, which require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on March 9, 2020, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
7.	Authorization for this Examiner's Amendment was given in a telephone interview with Amanda S. J. Schnepp on February 22, 2021. 
8.	 Claims 1 and 6-20 are allowed. 
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642